Name: Commission Regulation (EC) No 2873/2000 of 28 December 2000 opening a tariff quota for the import of certain goods originating in Norway resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  trade;  foodstuff;  agri-foodstuffs;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32000R2873Commission Regulation (EC) No 2873/2000 of 28 December 2000 opening a tariff quota for the import of certain goods originating in Norway resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93 Official Journal L 333 , 29/12/2000 P. 0050 - 0051Commission Regulation (EC) No 2873/2000of 28 December 2000opening a tariff quota for the import of certain goods originating in Norway resulting from the processing of agricultural products covered by the Annex to Council Regulation (EC) No 3448/93THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2580/2000(2), in particular Article 7(2) thereof,Having regard to Council Decision 96/753/EC of 6 December 1996 on the conclusion of the Agreement in the form of an exchange of letters between the European Community and the Kingdom of Norway concerning Protocol No 2 to the Agreement between the European Economic Community and the Kingdom of Norway(3), in particular Article 2 thereof,Whereas:(1) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Common Customs Code(4), as last amended by Regulation (EC) No 2787/2000(5), brought together in a single regulation the provisions governing the administration of tariff quota to be used in the chronological order of the dates of acceptance of the declaration relating to the release for free circulation.(2) It is necessary to open, for 2001, the quota provided for in paragraph 2 of point IV of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning the adaptation to Protocol No 2 to the Agreement between the European Economic Community and the Kingdom of Norway.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1From 1 January to 31 December 2001, the goods from Norway which are listed in the Annex to this Regulation shall be subject to the duties recorded in that Annex within the limits of the annual quota indicated therein.Article 2The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall be applicable from 5 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 345, 31.12.1996, p. 78.(4) OJ L 253, 11.10.1993, p. 1.(5) OJ L 330, 27.12.2000, p. 1.ANNEX>TABLE>